


W A R N I N G

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An order restricting publication in this proceeding
    under ss. 486.5(1), (2), (3), (4), (5), (6), (7), (8) or (9) or 486.6(1)
    or (2) of the
Criminal Code
shall continue.  These sections of the
Criminal
    Code
provide:

486.5 (1)
Unless an order is made under section
    486.4, on application of the prosecutor, a victim or a witness, a judge or
    justice may make an order directing that any information that could identify
    the victim or witness shall not be published in any document or broadcast or
    transmitted in any way if the judge or justice is satisfied that the order is
    necessary for the proper administration of justice.

(2)

On application of a justice
    system participant who is involved in proceedings in respect of an offence
    referred to in subsection 486.2(5) or of the prosecutor in those proceedings, a
    judge or justice may make an order directing that any information that could
    identify the justice system participant shall not be published in any document
    or broadcast or transmitted in any way if the judge or justice is satisfied
    that the order is necessary for the proper administration of justice.

(3)

An order made under this
    section does not apply in respect of the disclosure of information in the
    course of the administration of justice if it is not the purpose of the disclosure
    to make the information known in the community.

(4)

An applicant for an order
    shall


(
a
)
      apply in writing to the presiding judge or justice or, if the judge or justice
      has not been determined, to a judge of a superior court of criminal
      jurisdiction in the judicial district where the proceedings will take place;
      and


(
b
) provide notice of the
    application to the prosecutor, the accused and any other person affected by the
    order that the judge or justice specifies.

(5)

An applicant for an order
    shall set out the grounds on which the applicant relies to establish that the
    order is necessary for the proper administration of justice.

(6)

The judge or justice may hold
    a hearing to determine whether an order should be made, and the hearing may be
    in private.

(7)

In determining whether to make
    an order, the judge or justice shall consider


(
a
) the right to a fair and public hearing;



(
b
)
      whether there is a real and substantial risk that the victim, witness or
      justice system participant would suffer significant harm if their identity were
      disclosed;

(
c
)
      whether the victim, witness or justice system participant needs the order for
      their security or to protect them from intimidation or retaliation;

(
d
)
      societys interest in encouraging the reporting of offences and the
      participation of victims, witnesses and justice system participants in the
      criminal justice process;

(
e
)
      whether effective alternatives are available to protect the identity of the
      victim, witness or justice system participant;



(
f
) the salutary and deleterious effects of the proposed
      order;



(
g
) the
      impact of the proposed order on the freedom of expression of those affected by
      it; and



(
h
) any other factor that the judge or justice considers
      relevant.


(8)

An order may be subject to any
    conditions that the judge or justice thinks fit.

(9)

Unless the judge or justice
    refuses to make an order, no person shall publish in any document or broadcast
    or transmit in any way


(
a
) the contents of an application;



(
b
)
      any evidence taken, information given or submissions made at a hearing under
      subsection (6); or

(
c
) any other
      information that could identify the person to whom the application relates as a
      victim, witness or justice system participant in the proceedings.  2005, c. 32,
      s. 15.


486.6 (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.


(2)
For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to
    proceedings taken against any person who fails to comply with the order, the
    publication in any document or the broadcasting or transmission in any way of
    information that could identify a victim, witness or justice system participant
    whose identity is protected by the order. 205, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Lewis, 2012 ONCA
    78

DATE: 20120206

DOCKET: C52557

Rosenberg, Juriansz and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dwayne Lewis

Appellant

Catriona Verner, for the appellant

Greg Skerkowski, for the respondent

Heard: February 1, 2012

On appeal from the sentence imposed on April 29, 2010 by
    Justice Helen MacLeod-Beliveau of the Superior Court of Justice.

ENDORSEMENT

[1]

The appellant relies on three arguments on this appeal from the
    sentence finding him to be a dangerous offender and imposing an indeterminate
    sentence of imprisonment.

(1)

Use of the Acquittal

[2]

The sentencing judge recognized that the appellant had been
    acquitted of the March 1994 offence.  However, she allowed the facts underlying
    the allegation to be admitted and reference was made to them in various expert
    and other reports. The circumstances of the alleged offence were ambiguous and
    it was unclear whether the alleged assault was sexually motivated. In our view,
    the inclusion of this material was inconsequential.  Within five months of this
    incident, the appellant committed a much more serious and obviously sexually-motivated
    attack. He admitted to the facts of that offence and attacks on six other women
    over a two and one-half year period leading to prison sentences being imposed
    in 1999 and 2001. The 2001 sentence was 10 years. The reference to the alleged facts
    of the March 1994 incident could not have had any impact on the result.

(2)

Application of
    the post-July 2008 amendments

[3]

The sentencing judge applied the law that was in effect at the
    time the appellant committed the predicate offence. In July 2008, the
Tackling
    Violent Crime Act
came into effect.  As the title of the Act might
    suggest, these amendments were intended to streamline the dangerous offender
    process and make proof of dangerous offender status easier, especially for an
    offender like this appellant who had two prior convictions for primary
    designated offences. The amendments also removed the discretion not to find a
    person a dangerous offender if the offender met the criteria set out in s. 753
    of the
Criminal Code
. However, the amendments also gave the judge the
    discretion to impose a long term supervision order on a dangerous offender,
    instead of the indeterminate sentence. Under either scheme, the route to the
    long term supervision order is similar.  Under the old regime a long-term
    offender order could be made if there was a reasonable possibility of eventual
    control of the risk in the community. The new regime speaks of a reasonable
    expectation that a lesser measure (i.e. a long term supervision order following
    a determinate sentence) will adequately protect the public against the
    commission by the offender of murder or a serious personal injury offence.

[4]

In the appellants circumstances there is no meaningful practical
    distinction between the two regimes. The risk under either regime for this
    appellant is of committing a serious personal inquiry offence. Given the expert
    evidence the test of reasonable expectation and reasonable possibility were
    both met, assuming they contemplate different levels of risk; an issue we need
    not decide in this case.

[5]

Finally, under the new s. 753.01, if the dangerous offender
    breaches the LTSO, the new scheme favours imposition of an indeterminate
    sentence rather than reinstating the LTSO. Counsel for the appellant submitted
    in her factum that the new regime could give a court greater confidence that
    the LTSO would succeed because of the draconian consequences of a breach.
    Without deciding whether in some cases these amendments would be more
    beneficial, it would not be more beneficial for this appellant. The evidence is
    overwhelming that this appellant is unable to control his violent sexual
    conduct, even where he is faced with the consequences. At the time the
    appellant committed the predicate offence he had been out of the penitentiary
    for just two months, was on a s. 810.2 recognizance and had just met with the
    supervising police officer. The possibility of the appellant being sentenced
    under the new regime would not give a court any greater confidence in the
    efficacy of a LTSO.

(3)

Misapprehension
    of the evidence re Anti-Androgen Medicine

[6]

The only chance of imposing a LTSO on this appellant instead of
    an indeterminate sentence hinged on the proposition that the appellant could be
    controlled by anti-androgen injections. The sentencing judge found that control
    through these injections was speculative.  She gave many reasons for this
    finding. In our view, they are supported by the record and she did not
    misapprehend the evidence. One of the most compelling pieces of evidence was
    that according to Dr. Hucker, whose evidence was accepted by the sentencing
    judge, the appellant would not burn out before expiry of the longest LTSO
    order that could be imposed. Thus, the very high risk that the appellant would
    commit a very serious offence would extend beyond the life of the conditions
    requiring the taking of the anti-androgen medication.

[7]

We are satisfied that the sentencing judge did not misapprehend
    the evidence on the anti-androgen issues. While the appellant was co-operative
    and open when in custody and speaking to psychiatrists and others, there was
    uncontradicted evidence that in the community he was not forthcoming to
    supervisors about his sexual conduct. Despite having been given extensive
    behaviour modification therapy, as soon as he was released he embarked on a
    course of conduct that would inevitably lead to commission of a serious
    personal injury offence.

[8]

Finally, the sentencing judge was entitled to treat the
    appellants interest in anti-androgen medication with scepticism. He was aware
    of the medication but took no steps to attempt to have it administered until he
    was facing the dangerous offender process.

[9]

Accordingly, the appeal is dismissed.

Signed:        M. Rosenberg J.A.

R. G. Juriansz
    J.A.

Paul Rouleau
    J.A.


